Citation Nr: 1753103	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-23 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to June 16, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1972 to January 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in Cleveland, Ohio, which derived from an August 2, 2006 claim.  This case has a long procedural history.  Relevant to the instant matter, in a July 2015 Joint Motion for Partial Remand (JMR), the parties agreed that the Board provided an inadequate statement of reasons and bases for finding that a TDIU was not raised or warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009), and, in a July 2015 Order, the U.S. Court of Appeals for Veterans Claims (Court) remanded the matter for action consistent with the JMR.

After additional development was completed, in an April 2017 decision, the Board granted a TDIU from June 16, 2016, the date on which the Veteran met the schedular rating criteria under 38 C.F.R. § 4.16(a) (2017).  The Board also remanded and referred the remaining issue of a TDIU for the period from August 2, 2006 to June 16, 2016 to the Director of Compensation and Pension (Director) for initial adjudication under 38 C.F.R. § 4.16(b).  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board's current decision grants a TDIU under 38 C.F.R. § 4.16(b) from August 2, 2006, which is a complete grant as to the remaining aspect of the TDIU issue on appeal, the Board need not address compliance with the Court order or the Board remand order at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDING OF FACT

From August 2, 2006, the date of claim for an increased disability rating for the service-connected bilateral knee disabilities, until June 16, 2016, the Veteran was unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, pursuant to 38 C.F.R. § 4.16(b), the criteria for a TDIU have been met for the period from August 2, 2006 to June 16, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants a TDIU from August 2, 2006 to June 16, 2016, which is a complete grant as to the remaining issue on appeal, no further discussion of VA's duties to notify and assist is necessary. 

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a),(b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran is currently service connected for disabilities of the right and left knees, and the left leg disabilities of venous stasis and deep venous thrombosis.  As addressed above, in its April 2017 decision, the Board found that the Veteran met the schedular rating criteria for TDIU under 38 C.F.R. § 4.16(a) as of June 16, 2016, and then granted a TDIU from June 16, 2016.  As it appeared that the Veteran was unable to obtain or maintain substantially gainful employment due to service-connected disabilities prior to that date, the Board then remanded and referred the issue of a TDIU for the period prior to June 16, 2016 to the Director for initial adjudication under 38 C.F.R. § 4.16(b).

In a July 2017 administrative decision, the Director found that a TDIU was not warranted prior to June 16, 2016, and the matter was returned to the Board.  The Board is not bound by the Director's July 2017 administrative decision, and will exercise its de novo review authority to decide whether a TDIU is warranted for the period prior to June 16, 2016.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 
38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

After reviewing all the evidence of record in this case, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevented obtaining or maintaining substantially gainful employment for the period from August 2, 2006 to June 16, 2016.  Initially, the Board finds that the Veteran was unemployed for a period of more than one year prior to August 2, 2006, the date of claim for increased disability ratings for the service-connected knee disabilities.  

In an October 2016 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran advanced being unemployed since January 1995.  The Board notes that this was likely a typographical error or error in calculation on the part of the Veteran, as the other evidence of record, including an October 2008 Social Security Agency (SSA) determination and a December 2016 report from the Veteran's previous employer, indicates that the Veteran last worked in January 2005.  In any event, as the evidence shows that the Veteran last worked more than one year prior to the date of claim, the earliest date upon which a TDIU may be granted in the instant decision is August 2, 2006, the date of claim for an increased disability rating.  See 38 C.F.R. § 3.400(o) (2017).

As explained in the April 2017 Board decision, at a September 2006 VA orthopedic examination, the Veteran advanced having worked for five years as a machine operator, but then had to quit the job because it required repetitive bending and squatting, which the Veteran was unable to do because of knee pain.  VA examination of the Veteran's left and right knees in 2012 and 2013 both indicated that the Veteran was limited to performing sedentary work.  The November 2016 VA examination report conveyed that the functional impact from the Veteran's right knee disability was that the Veteran could not stand 20 minutes, walk 100 feet, or lift 15 pounds.

In October 2008, SSA found that the Veteran was unable to engage in substantially gainful employment.  The SSA disability decision stated that the Veteran had last worked in 2005 in a job that required heavy exertion, and found that the Veteran had residual functional capacity for only sedentary work as a result of the chronic pain in the hips, legs, and ankles.  Specifically, the Veteran could not stand for more than 45 minutes, could not walk for more than half an hour, needed periodic breaks to change positions, and was limited in the ability to lift or carry.  The Veteran also could not operate dangerous machinery and could not work at heights because of the side effects of the medication taken for pain.  SSA noted that the Veteran only had a high school education and had work experience in skilled or semi-skilled jobs, but was limited to sedentary work.

After discussing the above, in the April 2017 decision, the Board found that the evidence showed that the Veteran's high school diploma and work history of skilled and semi-skilled work, including operating machinery and tending bar, resulted in job duties including standing for long periods of time, squatting, and lifting things.  Further, the Board noted that the VA examiners in 2012 and 2013 both assessed that the Veteran's knee disabilities limited the ability to work to positions of a sedentary nature.  The Board went on to find that such sedentary employment was not consistent with the Veteran's education and work history, and a TDIU was granted from June 16, 2016.

In remanding the issue of a TDIU for the remaining period prior to June 16, 2016, the Board specifically noted that, "the record shows that the Veteran has been unemployed since 2005 and that his service connected disabilities were one of the main reasons for his unemployment."  

While on remand, per the Board's remand directives, the RO sought an evaluation of the Veteran's ability to perform specific job duties during the period prior to June 16, 2016, in light of the service-connected disabilities.  The requested opinion was obtained in November 2016.  While the VA examiner did not address the entire relevant period on appeal, it was noted by the VA examiner that as far back as August 2008 the medical evidence of record reflected that the Veteran was unable to sit, stand, or walk more than 30 minutes, was unable to walk for a city block, was unable to walk without a cane, and could not lift more than 10 pounds.

Resolving reasonable doubt in the Veteran's favor, for all of the reasons discussed in the Board's April 2017 decision and here, the Board finds that the Veteran's service-connected disabilities prevented the Veteran from obtaining or maintaining substantially gainful employment from August 2, 2006, the date of claim for an increased disability rating for the service-connected bilateral knee disabilities, until June 16, 2016 (the period from which TDIU is already granted).  Specifically, the evidence reflects that, more than a year prior to August 2, 2006, the Veteran's service-connected knee disabilities prevented the Veteran from working physical employment, and the education and work history, along with some of the symptoms of the knee disabilities such as the inability to sit for prolonged periods of time also prevented the Veteran from being able to work sedentary employment.  For these reasons, resolving all reasonable doubt in favor of the Veteran, the Board finds that, pursuant to 38 C.F.R. § 4.16(b), a TDIU is warranted from August 2, 2006 to June 16, 2016.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A TDIU from August 2, 2006 to June 16, 2016, pursuant to 38 C.F.R. § 4.16(b), is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


